UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4699



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTWAN ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:02-cr-01153)


Submitted:   November 22, 2006            Decided:   January 17, 2007


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, William K. Witherspoon, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antwan Robinson pled guilty to possession with intent to

distribute more than five grams of crack cocaine, in violation of

21 U.S.C. § 841(a)(1) (2000), and possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000). The

district court sentenced him as a career offender to a 262-month

term of imprisonment.       In light of United States v. Booker, 543

U.S.   220   (2005),   we   vacated   his   sentence   and   remanded   for

resentencing.     United States v. Robinson, 175 F. App’x 625 (4th

Cir. 2006) (No. 04-4597).      On remand, the district court accepted

the parties’ sentencing recommendation and sentenced Robinson to

235 months in prison, a twenty-seven-month downward variance from

the advisory sentencing guideline range.          Robinson appeals his

sentence on the ground that the district court did not understand

it had the discretion to vary from the guideline range based upon

the small amount of drugs and the absence of firearms and violence

in the predicate offenses.      We affirm.

             In a post-Booker sentencing, the district court must

calculate the advisory guideline range and then consider whether

that range “serves the factors set forth in [18 U.S.C.A.] § 3553(a)

[(West 2000 & Supp. 2006)] and, if not, select a sentence that does

serve those factors.”       United States v. Green, 436 F.3d 449, 456

(4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).              This court

reviews a post-Booker sentence “to determine whether the sentence


                                  - 2 -
is within the statutorily prescribed range and is reasonable.”

United States v. Moreland, 437 F.3d 424, 433 (4th Cir.) (internal

quotation marks and citation omitted), cert. denied, 126 S. Ct.

2054 (2006).      If the district court imposes a variance sentence,

“[t]he district court must articulate the reasons for the sentence

imposed, particularly explaining any departure or variance from the

guideline range” in light of the factors in § 3553(a).             Id.; Green,

436 F.3d at 456.         In reviewing a variance sentence, we “consider

whether the district court acted reasonably both with respect to

its decision to impose such a sentence and with respect to the

extent of the divergence from the guideline range.”              United States

v. Perez-Pena, 453 F.3d 236, 241 (4th Cir.), cert. denied, 127 S.

Ct. 542 (2006).

            Because the district court imposed a variance sentence,

we conclude that the court recognized its discretion to vary from

the advisory sentencing guideline range.             Our review of the record

convinces   us    that    the   district   court’s    decision   to    impose   a

variance sentence was reasonable.          See Moreland, 437 F.3d at 435-

36.   We also find that the extent of the variance is reasonable as

it takes into account Robinson’s status as a repeat drug offender

while giving him some credit for the absence of firearms and

violence from the predicate offenses.           See id. at 437.         Although

the district court did not explicitly articulate its reasons for

adopting    the    parties’     sentencing    recommendation,         the   court


                                     - 3 -
considered the parties’ arguments at sentencing, which focused on

the various factors in § 3553(a).      See United States v. Montes-

Pineda, 445 F.3d 375, 381 (4th Cir. 2006) (“The context surrounding

a district court’s explanation may imbue it with enough content for

[this Court] to evaluate both whether the court considered the

§ 3553(a) factors and whether it did so properly.”), petition for

cert. filed, __ U.S.L.W. __ (U.S. July 21, 2006) (No. 06-5439).

Moreover, the court need not “robotically tick through § 3553(a)’s

every subsection” or “explicitly discuss every § 3553(a) factor on

the record.”   United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006) (internal quotation marks and citation omitted).

          Accordingly, we affirm Robinson’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                               - 4 -